An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 3 August 2022. Examiner and Applicant compared the claimed structure with the details as set forth in the specification and illustrated in the figures. Particular attention was drawn to the phrases “connected to” and “coupled to” as set forth in the claim set of the Preliminary Amendment. Examiner questioned whether the two phrases were used consistently through the claim set, as certain instances of “coupled to”, which can include a link element between the two coupled elements, appeared to be disclosed in the specification as having the two claimed elements in a connected/positioned on relation with each other instead of in a “coupled to” relationship. As a result of the discussion, clarifying amendments to claims 2, 3, 9, and 10, as set forth below were agreed to, with certain of the recitations of “coupled to” being changed to “positioned on”. Further, certain details of the preamble were deleted for better overall claim clarity. Claim 5 was cancelled and a new claim, covering related scope, is added. Examiner noted that the claim subject matter was generally overlapping with that of the parent case, now US Patent No. 10,849,554, and would be subject to a double patenting rejection. Applicant agreed to file a Terminal Disclaimer to address the alleged rejection. Additionally, Examiner alleged that claims 16 - 21, which did not positively recite the measurement elements in relation to the post and coupling portion elements could be rejected under 35 USC 112 and 35 USC 103. Applicant agreed to cancel the claims to permit the other claims to be allowed at this time.
The application has been amended as follows: 
Claim 2 was amended as follows:
2. A noninvasive optical based physiological monitoring device [configured to measure one or more physiological parameters of a user at a nasal measurement site of the user, the noninvasive optical based physiological monitoring device] comprising:
an emitter configured to emit light of one or more wavelengths into tissue at a nasal measurement site of a user;
a detector configured to detect at least a portion of the emitted light after attenuation through the tissue, the detected light usable to determine a physiological parameter [by a physiological measurement device];
a first post configured to be positioned on one of an inner or outer side of the nasal measurement site of the user, the first post comprising a first end, a second end, and a length extending between the first and second ends, wherein the first post is curved along the length in a first direction about a first axis;
a second post and a third post, the second and third posts spaced from one another and configured to be positioned on the other one of the inner or outer side of the nasal measurement site of the user, each of the second and third posts comprising a first end, a second end, and a length extending between the first and second ends of each of the second and third posts, wherein each of the second and third posts is curved along the length of each of the second and third posts in a second direction about a second axis, wherein the second axis is generally parallel to the first axis and wherein the first and second directions are the same;
a coupling portion connected to and positioned at least partially between the first, second, and third posts, the coupling portion configured to position the first post away from both of the second and third posts to allow the noninvasive optical based physiological monitoring device to secure around a portion of the nasal measurement site of the user, wherein the emitter is coupled to the coupling portion, wherein the detector is [coupled to] positioned on the first post.
Claim 3 was amended as follow:
3. The noninvasive optical based physiological monitoring device of Claim 2, wherein the first end of the first post is connected to the coupling portion, and wherein the detector is [coupled to] positioned on the second end of the first post.
Claim 5 was cancelled.
Claim 9 was amended as follows:
9. A noninvasive optical based physiological monitoring device [configured to measure one or more physiological parameters of a user at a nasal measurement site of the user, the noninvasive optical based physiological monitoring device] comprising:
an emitter configured to emit light of one or more wavelengths into tissue at a nasal measurement site of a user;
a detector configured to detect at least a portion of the emitted light after attenuation through the tissue, the detected light usable to determine a physiological parameter [by a physiological measurement device];
a first post configured to be positioned on one of an inner or outer side of the nasal measurement site of the user, the first post comprising a first end, a second end, and a length extending between the first and second ends, wherein the first post is curved along the length in a first direction;
a second post and a third post, the second and third posts spaced from one another and configured to be positioned on the other one of the inner or outer side of the nasal measurement site of the user, each of the second and third posts comprising a first end, a second end, and a length extending between the first and second ends of each of the second and third posts, wherein each of the second and third posts is curved along the length of each of the second and third posts in a second direction;
a coupling portion connected to the first, second, and third posts, the coupling portion configured to position the first post away from both of the second and third posts, wherein the emitter is coupled to the coupling portion, and wherein the detector is [coupled to] positioned on the first post.
Claim 10 was amended as follows:
10. The noninvasive optical based physiological monitoring device of Claim 9, wherein the first end of the first post is connected to the coupling portion, and wherein the detector is [coupled to] positioned on the second end of the first post.
Claims 16 - 21 were cancelled.
New claim 22 was added as follows:
22. The noninvasive optical based physiological monitoring device of Claim 2, further comprising a flexible flap connected to the coupling portion, wherein the emitter is positioned on the flexible flap.
The following is an examiner’s statement of reasons for allowance: Applicant cites numerous references related to physiological measurement arrangements for performing optical measurements on a subject, including from the subject’s nose. Of particular relevance, Pologe (USPN 5,335,659) teaches an optical sensing arrangement (Figures 5, 6; column 5, lines 6 - 17) configured to be positioned in relation to a subject’s nose for performing measurements thereon. As disclosed, the arrangement includes a first and second prong, having either the sensor or detector thereon, extending parallel from a common coupling portion element (Examiner notes that the terms “inner” and “outer” as recited in the claims appear to serve more to distinguish the two elements than to recite/require particular structural details, and as such the terms do not differentiate from the two prongs of Pologe). Pologe teaches that the prongs may be flexibly mounted to the body of the structure (column 3, lines 25, 26) and that the probe arms (column 4, lines 3 – 13) may include protruding/curved lenses to assist in optical coupling and to conform with the measurement location. Additionally, Melker et al. (USPN 7,024,235) teach an alternate nasal sensor arrangement in which the sensing elements may either be external to cannula elements (Figure 19), similar to the arrangement of Pologe, or may be internally constructed (Figure 2F). However, none of the prior art teaches or suggests, a configuration including first, second, and third posts connected to a coupling portion, consistent with the structural details set forth in the claim, and having a detector positioned on the first post and an emitter coupled to the coupling portion, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791